Oassoday, J.
This court has frequently held that an appeal will not lie from an order made bv a judge at chambers. Whereatt v. Ellis, 68 Wis. 70. For the same reason this court cannot review an order made by a judge at chambers or a court commissioner on a writ of error. It is claimed, however, that such writ is expressly authorized by ch. 239, Laws of 1889 (sec. 3437, S. & B, Ann. Stats.). If the act is capable of bearing such a construction, then it comes under the condemnation of this court in Hubbell v. McCourt, 44 Wis. 584, where it was held that the legislature could not authorize appeals from orders of a circuit judge at chambers; that the appellate jurisdiction conferred on this court by the constitution was designed only for a review of the decisions of courts. Sec. 3, art. TII. It is true that a writ of error is an original writ, but its ‘office is confined to the review of the judgments or orders of courts. Crocker v. State, 60 Wis. 553; State ex rel. Larkin v. Ryan, 70 Wis. 683. But we are convinced that the act in question will not bear the construction claimed. Its language is: “A writ of error may issue to obtain a review by the supreme court of the order or judgment of any court, discharging or remanding a person brought before it by *565habeas corpus, or reversing or affirming the order of a judge, commissioner, or other officer so discharging or remanding a person thus brought-before him.” It merely authorizes this court to review the order or judgment of any inferior court in determining such matter originally or, when sitting as a court of review, in reversing or affirming the ■ order of a judge, commissioner, or other officer.
The writ of error in this case was improvidently granted, and is therefore dismissed.
By the Court.— It is so ordered.